The opinion of the court was delivered by
Schreiber, J.
Fox Enterprises, Inc., the owner of a garden apartment complex in Piscataway, appealed from the judgment of the Appellate Division which held that the taxpayer had not proven undue discrimination with respect to the assessment on its property for the year 1973.
Our holding in Piscataway Assoc., Inc. v. Township of Piscataway, 73 N. J. 546 (1977), as to the impropriety of taking an appeal to this Court without applying for certification is equally applicable here. However, as in that case, we grant certification nunc pro tunc.
The factual situation is comparable to that described in our opinion decided this day in Piscataway Assoc., Inc. v. Township of Piscataway, supra. The Division of Tax Ap*546peals had found the true value of the property in 1973 to be $4,659,444 and had reduced the assessment to comport with the Director’s average sales ratio for that year. The Appellate Division reversed for the same reasons stated in the companion proceeding. On the basis of the rationale set forth in Piscataway Assoc., Inc. v. Township of Piscataway, supra, we reverse and reinstate the judgment of the Division of Tax Appeals for the year 1973.